Case 1:17-cv-00548-MSM-PAS Document 77 Filed 11/16/20 Page 1 of 2 PageID #: 598




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND


                                    TRIAL NOTICE

 CIVIL CASES:

 CA 17- 548-MSM            Dan Diamant v. UTGR, et al.
                           (Civil Rights)



                                    TRIAL NOTICE


       The above-captioned case will begin jury empanelment on Monday,
 November 30, 2020 at 9:30 AM. Trial counsel must be present for the empanelment
 of the jury unless excused by the Court. It is counsel’s responsibility to keep
 informed of the status of their cases by communicating with the Judge’s case
 manager.


       By November 20, 2020, parties must file:
    1. A Pretrial Memoranda that contains:
       a. A brief description of the facts;
       b. A brief analysis of the law that applies to this case;
       c. Identification of any evidentiary issues that may arise;
       d. Estimated length of trial; and
       e. Any other trial matters the parties wish to bring to the Court’s attention
    2. A List of Witnesses and a List of Exhibits in the order they are likely to be
       called. A location must be provided for all witnesses testifying remotely.
    3. Jury Instructions and any proposed verdict form.
    4. Any motions in limine (objections are due by November 25, 2020)
    5. All voir dire questions the parties would like the Court to ask.
Case 1:17-cv-00548-MSM-PAS Document 77 Filed 11/16/20 Page 2 of 2 PageID #: 599




    Counsel are to advise the clerk of any settlement and file a stipulation of
    dismissal as soon as practicable so that your case can be removed from the
    scheduled empanelment date.


 By November 23, 2020, parties must provide the Court with a copy of exhibits in the
 manner directed by the Court.




 /s/ Mary S. McElroy
 United States District Judge
 Dated: November 16, 2020
